MAINE	SUPREME	JUDICIAL	COURT	                                    Reporter	of	Decisions	
Decision:	 2019 ME 3 
Docket:	   Yor-18-103	
Argued:	   December	12,	2018	
Decided:	  January	8,	2019	
	
Panel:	    ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
            LITTLEBROOK	AIRPARK	CONDOMINIUM	ASSOCIATION	
                                  	
                                 v.	
                                  	
                         SWEET	PEAS,	LLC,	et	al.	
	
	
MEAD,	J.	

      [¶1]	 	 Sweet	 Peas,	 LLC,	 and	 party-in-interest	 Jean	 Hardy	 appeal	 from	 a	

judgment	 of	 the	 Superior	 Court	 (York	 County,	 Fritzsche,	 J.)	 denying	 their	

motions	 for	 summary	 judgment	 and	 granting	 the	 cross-motion	 for	 summary	

judgment	 of	 Littlebrook	 Airpark	 Condominium	 Association	 (the	 Association)	

on	 the	 Association’s	 action	 for	 a	 declaratory	 judgment	 on	 the	 issue	 of	 the	

effectiveness	 of	 a	 lease	 amendment.	 	 The	 court	 found	 that,	 although	 a	 lease	

amendment	resulted	in	a	default	of	the	mortgage	encumbering	property	owned	

by	Sweet	Peas,	the	amendment	was	not	void.		We	vacate	the	judgment.	
2	

                            I.		FACTS	AND	PROCEDURE	

A.	   Facts	

      [¶2]		The	following	facts	are	drawn	from	the	summary	judgment	record	

and	are	undisputed.		On	March	18,	1999,	John	Hardy,	who	then	was	the	owner	

of	 the	 property	 at	 issue,	 entered	 into	 a	 twenty-year	 lease	 agreement	 with	

Littlebrook	 Airport	 Development	 Co.,	 Inc.	 (LADC),	 of	 which	 John’s	 wife,	 Jean	

Hardy,	was	the	president.		Through	this	agreement,	LADC	was	granted	the	right	

to	develop	and	maintain	ten	condominium	units	on	the	leased	property,	which	

were	then	to	be	sold	to	individual	unit	owners.		The	same	day,	LADC	executed	

a	 declaration	 of	 condominium	 subjecting	 the	 leased	 property	 to	 the	 Maine	

Condominium	 Act,	 33	 M.R.S.	 §§	 1601-101	 to	 1604-118	 (2017),	 and	 thereby	

created	 the	 Association.	 	 Both	 the	 lease	 and	 the	 declaration	 were	 recorded.		

Later	in	1999,	condominium	units	seven,	nine,	and	ten	were	sold,	and	the	lease	

was	amended	in	a	manner	not	relevant	to	this	appeal.	

      [¶3]		When	John	Hardy	died	on	November	15,	2000,	Jean	Hardy	became	

the	owner	of	the	property	that	was	leased	to	LADC.		By	a	recorded	deed	dated	

June	 30,	 2005,	 Jean	 Hardy	 then	 sold	 the	 leased	 property	 to	 Littlebrook	

Ventures,	 LLC	 (LV),	 an	 organization	 of	 which	 James	 Barrett	 was	 the	 sole	

member.		LV	executed	and	delivered	to	Hardy	a	mortgage	on	the	property	and	
                                                                                      3	

an	 assignment	 of	 leases	 and	 rentals,	 both	 of	 which	 were	 recorded.	 	 In	 the	

mortgage,	 LV	 agreed	 not	 to	 modify	 any	 leases	 or	 tenancies	 without	 Hardy’s	

prior	written	consent.		Likewise,	in	the	lease	assignment,	LV	agreed	not	to	alter,	

modify,	or	change	the	terms	of	the	lease	without	Hardy’s	prior	written	consent.	

      [¶4]		The	same	day,	LADC	assigned	its	interest	in	the	lease	and	its	rights	

as	declarant	of	the	condominiums	pursuant	to	the	Maine	Condominium	Act	to	

Windmill,	 USA,	 LLC	 (Windmill).	 	 James	 Barrett	 was	 also	 the	 sole	 member	 of	

Windmill.	 	 Additionally,	 LADC	 sold	 its	 interest	 in	 condominium	 units	 one	

through	six	to	Windmill,	retaining	its	interest	in	unit	eight.		Windmill	sold	units	

one	through	six	to	individual	unit	owners	in	October	2005,	and	LADC	sold	unit	

eight	to	an	individual	unit	owner	in	June	2006.	

      [¶5]		On	October	11,	2005,	Windmill	executed	and	recorded	a	document	

styled	as	an	amendment	to	the	declaration	of	condominium	which	purported	

to	extend	the	term	of	the	lease	for	forty	years	beyond	the	original	twenty-year	

term	 and	 to	 give	 unit	 owners	 the	 right	 to	 use	 the	 runway	 on	 the	 property	

without	 a	 fee.	 	 Two	 days	 later,	 LV	 and	 Windmill	 signed	 an	 addendum	 to	 the	

lease	 purporting	 to	 amend	 the	 lease	 in	 accordance	 with	 the	 declaration	

amendment	by	extending	the	term	of	the	lease	and	allowing	use	of	the	runway	
4	

without	a	fee.		The	lease	amendment	was	not	recorded,	and	there	is	nothing	in	

the	record	to	suggest	that	Hardy	gave	prior	written	consent	to	the	amendment.1	

       [¶6]	 	 By	 deed	 in	 lieu	 of	 foreclosure	 dated	 December	 15,	 2005,	 and	

recorded	on	March	31,	2006,	LV	conveyed	the	property	back	to	Hardy.		Hardy	

then	enforced	her	statutory	power	of	sale	and	purchased	the	property	at	the	

foreclosure	 sale	 on	 July	 27,	 2006.	 	 On	 October	 25,	 2006,	 she	 conveyed	 the	

property	to	Sweet	Peas	in	a	quitclaim	deed	that	stated	that	the	conveyance	was	

explicitly	 subject	 to	 the	 2005	 declaration	 amendment	 and	 the	 1999	 lease	

amendment	but	made	no	mention	of	the	2005	lease	amendment.		Sweet	Peas	

later	executed	a	mortgage	in	Hardy’s	favor.	

B.	    Procedure	

	      [¶7]	 	 On	 June	 16,	 2011,	 the	 Association,	 on	 behalf	 of	 the	 individual	

condominium	 unit	 owners	 and	 as	 successor	 to	 the	 lessee’s	 rights	 under	 the	

lease,2	filed	a	nine-count	complaint	in	the	Superior	Court	against	Sweet	Peas.		

Relevant	to	this	appeal	is	count	eight,	a	claim	for	declaratory	judgment	on	the	

issue	of	the	effectiveness	of	the	2005	lease	amendment.	




   1		Hardy	questioned	the	effectiveness	of	the	declaration	amendment	in	email	correspondence	with	

her	then-attorney	in	May	2006.	
   	
   2		Windmill	was	at	some	point	administratively	dissolved.	
                                                                                                           5	

        [¶8]		Sweet	Peas,	and	Hardy	as	party-in-interest,	filed	motions	for	partial	

summary	 judgment,	 arguing	 that	 the	 lease	 amendment	 was	 void	 because	

(1)	the	foreclosure	extinguished	it,	(2)	there	was	no	consideration	for	it,	(3)	it	

was	 against	 public	 policy,	 and	 (4)	 it	 was	 the	 result	 of	 Barrett’s	 fraudulent	

actions.		The	Association	filed	a	cross-motion	for	summary	judgment,	arguing	

that	the	validity	of	the	amendment	was	not	challenged	within	a	year	after	the	

amendment	 was	 recorded	 and	 that	 Sweet	 Peas	 and	 Hardy’s	 challenge	 was	

therefore	untimely	pursuant	to	33	M.R.S.	§	1602-117(b)	(2017).	

        [¶9]		In	addressing	the	Association’s	argument,	the	trial	court	determined	

that	section	1602-117(b)	barred	Hardy	from	challenging	the	amendment	to	the	

declaration	 but	 that	 it	 did	 not	 bar	 her	 from	 challenging	 the	 validity	 of	 the	

amendment	to	the	lease.		However,	the	court	concluded	that,	although	Barrett	

could	not	change	the	lease	in	2005	without	Hardy’s	consent,	that	did	not	mean	

“that	a	change	in	the	lease	is	void	as	to	the	plaintiff	.	.	.	.”		Accordingly,	the	court	

held	that	the	declaration	and	the	lease	were	validly	amended	and	granted	the	

Association’s	cross-motion	for	summary	judgment	on	count	eight.3	




   3	 	 On	 May	 7,	 2012,	 Sweet	 Peas	 and	 Hardy	 moved	 to	 alter	 or	 amend	 the	 judgment	 pursuant	 to	

M.R.	Civ.	 P.	 59(e).	 	 The	 court	 granted	 the	 motion	 to	 the	 extent	 that	 it	 sought	 correction	 of	
typographical	errors	in	the	original	order	but	otherwise	denied	the	motion.	
6	

	        [¶10]		Sweet	Peas	and	Hardy	then	filed	a	motion	to	report	the	case	to	us	

pursuant	 to	 M.R.	 App.	 P.	 24(c),	 which	 the	 court	 granted.	 	 We	 exercised	 our	

discretion	to	reject	the	report	and	remanded	the	case	for	further	proceedings.		

Littlebrook	 Airpark	 Condo.	 Ass’n	 v.	 Sweet	 Peas,	 LLC,	 2013 ME 89,	 ¶	 15,	

81 A.3d 348.	

         [¶11]	 	 On	 March	 6,	 2018,	 the	 parties	 stipulated	 to	 dismissal	 without	

prejudice	of	counts	one	through	seven	and	nine,	reserving	their	rights	of	appeal	

with	 respect	 to	 count	 eight—the	 issue	 of	 the	 effectiveness	 of	 the	 lease	

amendment.		Sweet	Peas	and	Hardy	now	appeal	the	court’s	order	on	the	parties’	

cross-motions	for	summary	judgment,	arguing	that	the	lease	amendment	is	not	

effective	 because,	 inter	 alia,	 any	 rights	 created	 by	 the	 amendment	 were	

subordinate	 to	 the	 existing	 mortgage	 on	 the	 property	 and	 were	 therefore	

extinguished	by	Hardy’s	foreclosure.4	

                                          II.		DISCUSSION	

         [¶12]	 	 “When	 we	 review	 a	 grant	 of	 summary	 judgment,	 we	 view	 the	

evidence	in	the	light	most	favorable	to	the	party	against	whom	the	judgment	




     4		The	Association	filed	a	cross-appeal,	arguing	that	any	challenge	to	the	lease	amendment	is	now	

time-barred	by	the	statute	of	limitations	set	out	in	33	M.R.S.	§	1602-117(b)	(2017).		Because	that	
provision	 governs	 amendments	 to	 a	 declaration	 of	 condominium	 and	 not	 to	 a	 lease,	 it	 is	 not	
applicable	in	this	case.		The	court	correctly	concluded	that	the	statute	did	not	bar	Sweet	Peas	and	
Hardy	from	challenging	the	amendment	to	the	lease.	
                                                                                         7	

has	 been	 granted[]	 and	 review	 the	 trial	 court’s	 decision	 for	 errors	 of	 law.”		

Farrington’s	 Owners’	 Ass’n	 v.	 Conway	 Lake	 Resorts,	 Inc.,	 2005 ME 93,	 ¶	 9,	

878 A.2d 504  (quotation	 marks	 omitted).	 	 Additionally,	 “[w]e	 independently	

determine	whether	the	record	supports	the	conclusion	that	there	is	no	genuine	

issue	of	material	fact	and	that	the	prevailing	party	is	entitled	to	judgment	as	a	

matter	of	law.”		Id.		(quotation	marks	omitted).	

      [¶13]		It	is	not	disputed	that	a	valid	foreclosure	of	a	mortgage	terminates	

all	interests	in	the	foreclosed	real	estate	that	are	junior	to	the	mortgage	being	

foreclosed.		See	14	M.R.S.	§	6203-A(4)	(2017)	(noting	that	upon	foreclosure	“the	

premises	are	considered	to	have	been	sold	free	and	clear	of	the	interest	of	the	

mortgagor	 and	 of	 all	 other	 parties	 in	 interest	 .	 .	 .	 except	 [those]	 having	 a	

superior	 priority	 to	 the	 foreclosing	 mortgagee”);	 Restatement	 (Third)	 of	

Property:	Mortgages	 §	 7.1	 (Am.	 Law	 Inst.	 1997)	 (“A	 valid	 foreclosure	 of	 a	

mortgage	terminates	all	interests	in	the	foreclosed	real	estate	that	are	junior	to	

the	mortgage	being	foreclosed	.	.	.	[but	f]oreclosure	does	not	terminate	interests	

in	the	foreclosed	real	estate	that	are	senior	to	the	mortgage	being	foreclosed.”).	

      [¶14]	 	 Sweet	 Peas	 and	 Hardy	 assert	 that	 the	 lease	 amendment	 was	 a	

junior	 encumbrance	 because	 it	 was	 entered	 into	 after	 the	 mortgage	 and	 was	

therefore	voided	upon	foreclosure	of	the	mortgage.		The	Association	maintains	
8	

that	the	original	lease	is	the	operative	document	 and	that	because	that	lease	

was	 on	 record	 before	 the	 mortgage,	 the	 lease,	 as	 amended,	 is	 senior	 to	 the	

mortgage.	 	 We	 hold	 that,	 under	 the	 specific	 facts	 of	 this	 case,	 the	 lease	

amendment	 was	 a	 new	 interest	 created	 after	 the	 mortgage,	 rendering	 the	

amendment	junior	to	the	mortgage.	

      [¶15]		The	purpose	of	foreclosure	is	generally	“to	give	the	foreclosure	sale	

purchaser	 essentially	 the	 same	 title	 to	 the	 land	 as	 that	 possessed	 by	 the	

mortgagor	when	the	foreclosed	mortgage	was	executed.”		Restatement	(Third)	

of	Property:	Mortgages	§	7.1,	reporter’s	note	(quotation	marks	omitted).		See	

also	 Scharaga	 v.	 Schwartzberg,	 540 N.Y.S.2d 451,	 452	 (N.Y.	 App.	 Div.	 1989)	

(“[T]he	purpose	of	a	foreclosure	sale	is	to	end	the	right	to	redeem	of	all	persons	

having	 interests	 in	 the	 property	 subject	 to	 the	 mortgage	 and	 to	 vest	 in	 the	

purchaser,	upon	the	sale,	the	title	to	the	property	as	it	stood	at	the	time	of	the	

execution	 of	 the	 mortgage.”	 (quotation	 marks	 omitted)).	 	 Thus,	 where	 the	

mortgagor	leases	the	mortgaged	premises	to	a	third	party,	“the	purchaser	at	the	

foreclosure	sale	takes	subject	to	the	lease	as	it	existed	when	the	mortgage	was	

first	entered.”		12	Thompson	on	Real	Property	§	97.06(e)(2)	(David	A.	Thomas	

ed.,	 Matthew	 Bender	 &	 Co.,	 Inc.	 2018).	 	 See	 also	 Fletcher	 v.	 Chamberlin,	

61 N.H. 438,	 446	 (N.H.	 1881)	 (“The	 mortgagee’s	 title,	 when	 perfected	 by	
                                                                                            9	

foreclosure,	 relates	 back	 to	 the	 date	 of	 the	 mortgage	 deed,	 so	 as	 to	 avoid	

intervening	 incumbrances	 .	 .	 .	 .”);	 Patrick	J.	Rohan,	 Current	 Leasing	 Law	 and	

Techniques—Forms	 §	 7C.02	 (Matthew	 Bender	 &	 Co.,	 Inc.	 2018)	 (“Title	

transferred	 at	 foreclosure	 relates	 back	 to	 when	 the	 mortgage	 .	 .	 .	 foreclosed	

upon	was	executed.”).		It	therefore	follows	that,	where	the	lessor	and	the	lessee	

have	 amended	 the	 lease,	 “[i]f	 the	 amendment	 came	 after	 the	 mortgage,	 the	

amendments	are	subordinate	to	the	mortgage.”		12	Thompson	on	Real	Property	

§	97.06(e)(2).	

       [¶16]		Moreover,	policy	considerations	compel	this	result	where,	as	here,	

the	lessor	and	lessee	amend	the	lease	in	a	way	that	could	devalue	or	otherwise	

encumber	 the	 property	 and	 defeat	 the	 mortgagee’s	 reasonable	 expectations.		

The	 underlying	 rationale	 has	 been	 discussed	 by	 the	 Court	 of	 Appeal	 of	

California	in	R-Ranch	Markets	#2,	Inc.	v.	Old	Stone	Bank	as	a	need	“to	protect	

lending	 institutions	 from	 fraudulent	 amendments	 to	 leases	 which	 would	

encumber	 the	 value	 of	 their	 acquired	 property.”	 	 21	 Cal.	 Rptr.	 2d	 21,	 24	

(Cal.	Ct.	App.	 1993).	 	 In	 that	 case,	 the	 court	 reasoned	 that	 “[i]f	 the	 rule	 were	

different,	lending	institutions	would	be	discouraged	from	making	loans	since	

they	would	have	no	assurances	that	the	borrower	and	senior	leaseholder	would	

not	drastically	reduce	the	value	of	the	lease,	thereby	reducing	the	value	of	the	
10	

property	and	security.”		Id.		The	court	therefore	affirmed	the	rule	that	the	lessor	

and	lessee	cannot	create	a	greater	burden	on	the	property	beyond	that	reserved	

to	it	under	the	original	lease	without	making	the	additional	burden	subject	to	

the	superior	rights	of	the	trustor	under	the	trust	deed.		Id.	at	23-24	(citing	First	

Nat’l	Bank	v.	Coast	Consol.	Oil	Co.,	190 P.2d 214,	217	(Cal.	Ct.	App.	1948)).	

      [¶17]		The	Association	argues	that	this	rationale	is	mitigated	by	the	fact	

that	mortgagees	commonly	get	adequate	assurances	that	the	value	of	the	lease	

will	not	decrease	by	entering	into	subordination	agreements	with	lessees.		By	

way	of	a	subordination	agreement,	“one	who	holds	an	otherwise	senior	interest	

agrees	 to	 subordinate	 that	 interest	 to	 a	 normally	 lesser	 interest	 .	 .	 .	 .”		

Subordination	 Agreement,	 Black’s	 Law	 Dictionary	 (10th	 ed.	 2014).	 	 The	

Association	 contends	 that	 in	 order	 to	 prevent	 the	 possibility	 of	 a	 later	 lease	

amendment	 defeating	 the	 mortgagee’s	 reasonable	 expectations	 about	 the	

existing	 lease,	 the	 mortgagee	 should	 obtain	 an	 agreement	 from	 the	 lessee	

subordinating	its	interest.	

      [¶18]	 	 A	 lessee	 might	 agree	 to	 this	 if	 a	 mortgagee	 also	 signs	 a	

non-disturbance	agreement,	whereby	the	mortgagee	agrees	not	to	terminate	a	

subordinate	lease	in	the	event	of	foreclosure.		Rohan,	Current	Leasing	Law	and	

Techniques—Forms	§	7C.01.		Lessors,	lessees,	and	mortgagees	can	accordingly	
                                                                                   11	

modify	 their	 common	 law	 rights	 in	 one	 document	 called	 a	 subordination,	

non-disturbance,	 and	 attornment	 agreement	 (hereinafter	 SNDAA).	 	 See	 id.	 at	

Ch.	7C	Scope.		Although	SNDAAs	are	a	mechanism	for	parties	to	gain	contractual	

certainty,	there	is	no	duty	or	requirement	for	a	party	to	sign	one.		See	Wheeler	

v.	White,	1998 ME 137,	¶¶	2-5,	714 A.2d 125 (upholding	a	jury	verdict	in	favor	

of	an	attorney	who	did	not	counsel	his	client	as	to	the	advisability	of	obtaining	

a	SNDAA	where	the	attorney	believed	that	(1)	the	mortgagee	generally	did	not	

enter	 into	 subordination	 agreements	 and	 (2)	 his	 client’s	 circumstances	 were	

not	likely	to	facilitate	the	negotiation	of	a	subordination	agreement	because	the	

client	did	not	present	a	large	financial	benefit	to	the	mortgagee);	Rohan,	Current	

Leasing	 Law	 and	 Techniques—Forms	 §	 7C.05.	 	 Indeed,	 “in	 periods	 of	 strong	

tenant	demand	and	rising	rents	.	.	.	the	[mortgagee]	may	be	less	willing	to	enter	

into	a	non-disturbance	agreement	and	may	rely	on	subordination	by	operation	

of	law	.	.	.	.”		Rohan,	Current	Leasing	Law	and	Techniques—Forms	§	7C.05.	

      [¶19]	 	 The	 Association	 further	 argues	 that	 even	 if	 the	 mortgage	 terms	

prohibited	the	lessor	from	amending	the	lease,	the	lessee	was	not	a	party	to	the	

mortgage,	and	a	SNDAA	was	required	to	prevent	the	lessee	from	exercising	its	

right	to	amend,	even	if	the	lessor	did	not	have	that	right.		To	the	contrary,	the	

lessee	here	was	well	aware	of	the	restriction	in	the	mortgage	documents	that	
12	

prevented	 the	 lessor	 from	 amending	 the	 lease.	 	 See	 Back	 Bay	 Spas,	 Inc.	

v.	441	Stuart	Mktg.,	LLC,	688 F.3d 61,	62-63,	66-67	(1st	Cir.	2012)	(reasoning	

that	a	requirement	in	the	mortgage	documents	that	the	lender	consent	to	future	

transactions	 was	 enforceable	 as	 to	 the	 lessee	 who	 was	 not	 a	 party	 to	 the	

mortgage	 where	 the	 lessee	 had	 constructive	 notice	 of	 the	 consent	

requirement).	

       [¶20]	 	 Here,	 Barrett	 was	 the	 sole	 member	 of	 both	 LV,	 the	 lessor,	 and	

Windmill,	the	lessee.		Barrett	was	thus	plainly	on	notice	of	the	prerequisite	that	

Hardy	consent	in	writing	before	the	lease	could	be	amended—the	terms	were	

contained	 in	 the	 publicly	 recorded	 mortgage	 instrument	 that	 he	 himself	

signed.5		See	Back	Bay	Spas, 688 F.3d	at	63.		The	Association	therefore	cannot	

now	argue	that	the	lessee	is	not	subject	to	the	terms	of	the	mortgage	because	

the	 lessee	 was	 not	 a	 party	 to	 the	 mortgage.	 	 See	 Anderson	 v.	 Robbins,	




   5		We	do	not	find	persuasive	the	Association’s	arguments	that	Hardy	consented	to	the	amendment	

by	making	conveyances	that	did	not	suggest	that	the	lease	amendment	was	invalid	or	by	continuing	
to	collect	rent	subsequent	to	acquiring	title	to	the	 fee	interest	underlying	the	leasehold	premises.		
Hardy	conveyed	her	interest	without	any	representations	as	to	the	nature	of	that	interest,	and	her	
deeds	 made	 no	 reference	 to	 the	 2005	 lease	 amendment	 even	 though	 they	 referenced	 the	
1999	amendment.		Furthermore,	her	acceptance	of	rental	payments	did	not	constitute	a	ratification	
of	the	amendment	because	the	payments	were	due	under	the	original	lease.	
    	
                                                                                                               13	

82 Me. 422,	426,	19 A. 910 (1890)	(noting	that	a	subsequent	lease	is	subject	to	

the	mortgage).6	

	       [¶21]		Lastly,	the	Association	argues	that	if	the	lease	amendment	was	in	

fact	 a	 junior	 interest,	 it	 was	 not	 extinguished	 because	 the	 individual	 unit	

owners	were	not	given	notice	of	the	foreclosure.		Contrary	to	the	Association’s	

contention,	the	unit	owners	were	not	parties	that	would	have	been	entitled	to	

written	 notice	 in	 a	 judicial	 foreclosure.7	 	 Notice	 was	 published	 and	 properly	

given	to	Barrett,	the	agent	and	sole	member	of	the	organization	holding	a	junior	

encumbrance	 on	 the	 mortgaged	 property.	 	 That	 interest—the	 amendment	

purporting	to	extend	the	lease	for	an	additional	forty	years—was	terminated	

upon	foreclosure.		Because	we	hold	that	the	lease	amendment	is	invalid	on	this	

basis,	we	need	not	address	the	parties’	remaining	arguments.		




    6		Notwithstanding	the	lessee’s	notice	of	the	prohibition	on	amending	the	lease,	the	parties’	rights	

are	defined	by	the	original	lease,	which	limited	the	parties’	rights	to	a	twenty-year	term.		The	lease	
provided	that	if,	after	the	expiration	of	the	original	lease	term,	the	lessee	had	fully	performed	all	of	
its	terms	and	conditions,	then	the	lessee	had	the	option	to	enter	into	negotiations	to	renew	the	lease	
with	the	lessor	for	a	period	of	an	additional	ten	years,	at	a	price	mutually	agreed	upon	by	both	lessor	
and	 lessee.	 	 The	 original	 lease	 did	 not	 grant	 the	 lessee	 the	 authority	 to	 extend	 the	 lease	 by	 an	
additional	forty	years	before	the	expiration	of	the	original	lease	term.	
    	
    7		To	the	extent	the	Association	claims	that	the	unit	owners	were	due	notice	pursuant	to	14	M.R.S.	

§	6203-A(1-A)	(2017),	the	foreclosure	action	in	this	case	occurred	in	2006,	and	that	provision	was	
not	enacted	until	2015.		See	P.L.	2009,	ch.	476,	§	B-3	(emergency,	effective	Feb.	24,	2010);	P.L.	2015,	
ch.	147,	§	1.		We	do	not	address	whether	the	unit	owners	would	have	been	entitled	to	notice	had	the	
statute	been	effective	at	the	time	of	foreclosure.	
14	

         The	entry	is:	

                            Judgment	 vacated.	 	 Remanded	 to	 the	 Superior	
                            Court	 for	 entry	 of	 a	 declaratory	 judgment	 that	
                            the	 2005	 forty-year	 extension	 of	 the	 lease	 was	
                            extinguished	 by	 the	 foreclosure	 and	 sale	 of	 the	
                            leased	premises.	
	
	    	     	      	     	     	
	
Gene	R.	Libby,	Esq.,	and	Tyler	J.	Smith,	Esq.	(orally),	Libby	O’Brien	Kingsley	&	
Champion,	LLC,	Kennebunk,	for	appellants	Sweet	Peas,	LLC,	and	Jean	M.	Hardy	
	
James	A.	Hopkinson,	Esq.	(orally),	and	Gerald	B.	Schofield,	Jr.,	Esq.,	Hopkinson	
&	 Abbondanza,	 P.A.,	 Portland,	 for	 cross-appellants	 Littlebrook	 Airpark	
Condominium	Association	
	
	
York	County	Superior	Court	docket	number	CV-2011-148	
FOR	CLERK	REFERENCE	ONLY